Title: To Thomas Jefferson from J. Phillipe Reibelt, 26 January 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Monsieur le President!
                            Balt. le 26e Janv. 1806.
                        
                        Mr. G. a de nouveau changè de projet relativ. au batiment pour Bordeaux—et ne compte maintenant pas d’y en
                            envoyer avant plusieurs Mois. En ayant—en Consequence—parlè à Mr. Cristian Maÿer au sujet des Livres pour Vous et pour
                            Moi, il m’a fait des reproches, de l’avoir presque privè de l honneur et du plaisir distinguè, d’executer cette Commission
                            pour Vous, et m’a en même tems pressè, de Vous prier instament, de lui adresser Vos ordres dans tous les Cas, ou Vous
                            penserez, qu’il puisse Vous donner une petite preuve de sa profonde Veneration. Vous recevrez donc les Livres en Question
                            par lui — j’y ai—ex Consensu presumpto, ajoutè la Biblioth. francaise de Pougens— pour pouvoir prendre Connaissance des
                            Nouvelles paritions. Mr. Maÿer (natif d’Ulm) est sans doute un des Negocians les plus—instruits, liberaux, actifs, exacts,
                            et obligeants, que le Continent Europeèn a fournis aux Etats Unis, et merite par la reunion rare des çes bonnes qualites
                                Chez un Negociant, que vous lui accordez sa sincere et respectueuse demande. 
                  J’ose Vous presenter mes profonds homages.
                        
                            Reibelt.
                        
                    